DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2022 has been entered.
Claims 1-21 are pending, with claims 16-21 withdrawn from consideration.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2,911,360) in view of Duncum (WO 02/18519).
Regarding claims 1-3 and 14, Myers teaches dosing a crude with caustic based on the desired removal of naphthenic acids (column 1, line 15-column 2, line 22).  Myers teaches adding the caustic to a static hydrocarbon crude oil with an alcohol solvent such as methanol or ethanol (column 2, line 66-column 3, line 20).  Myers teaches extracting the naphthenate salts from the crude oil (column 3, lines 25-35), decanting the alcohol solvent mixture, and subjecting to solvent recovery so the alcohol can be recycled to the extraction step (column 6, lines 14-75).  
While Myers teaches determining caustic dosage based on removal of naphthenic acids, Myers does not explicitly disclose measure total acid number and determining dosage from TAN.
However, Duncum teaches a similar process for removing naphthenic acids from crude oil and crude oil distillates using caustic and alcohols.  Duncum teaches measure TAN to determine the dosage (page 1, lines 1-10) and page 4, lines 8-30).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used TAN to determine caustic dosage, as disclosed by Duncum, for the benefit of determining the appropriate caustic dosage as required by Myers.  It is not seen where such a selection would result in any new or unexpected results.  It is further expected that the same naphthenates, asphaltenes, salts, metals, chlorides, sulfides, mercaptans, phenols, and polycyclics will be recovered, since the prior art teaches treating of the same hydrocarbon crude oil with the same caustic and alcohol materials as applied to the instant specification.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claim 7, Myers teaches appropriately selecting the amount of alcohol, and caustic in order to obtain the desired extraction (column 3, lines 1-20).
Therefore, it would have been obvious to the person having ordinary skill in the to select an appropriate mass ratio, such as claimed, for the benefit of obtaining the desired removal of naphthenic acids.  It is not seen where such a selection would result in any new or unexpected results.  
Regarding claim 13, Myers teaches temperatures of 50-200°F (column 3, lines 22-25), which overlaps with the claimed range.
Claims 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2,911,360) in view of Duncum (WO 02/18519) as applied to claim 1 above, and further in view of McFarlane (US 2012/0152807).
Regarding claims 4-6, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose glycerol, or the amounts of each solvent and water.
However, McFarlane teaches a similar process for removing acidic compounds from hydrocarbons using sodium hydroxide and alcohols, including methanol, ethanol, and glycerol [0056-0059]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have used glycerol in combination with the methanol and ethanol of the previous combination, since McFarlane teaches it is suitable for the same purpose of removing acidic components from hydrocarbons.  Further,  
that it would have been obvious to the person having ordinary skill in the art to have appropriately selected the amounts of glycerol and ethanol based off of availability, economics, and performance.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claims 8-9, the previous combination does not explicitly disclose residence time.
However, McFarlane teaches selecting appropriate contact times in order to achieve the desired removal of acidic compounds.  
Therefore,  it would have been obvious to the person having ordinary skill in the art to have appropriately selected the contact time, in order to achieve the desired removal of acidic compounds.  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2,911,360) in view of Duncum (WO 02/18519) as applied to claim 1 above, and further in view of Chen (US 5,182,024).
Regarding claims 10-12, the previous combination teaches the limitations of claim 1, as discussed above.  The previous combination teaches decanting the spent solvent and subjecting to treatment to remove impurities so the solvent may be recycled.  Mond teaches using thermal desorption to recover steam (page 2, lines 33-65).
The previous combination does not explicitly disclose reverse osmosis.
However, Chen teaches it is common to use reverse osmosis to purify various solvents such as ethanol (column 1, lines 1-14 and column 2, lines 55-64).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the reverse osmosis of Chen, in order to obtain the desired purified solvent stream of the previous combination, so it may be recycled to save raw material costs.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2,911,360) in view of Duncum (WO 02/18519) as applied to claim 1 above, and further in view of Merrill (US 43,325).
Regarding claim 15, the previous combination teaches the limitations of claim 1, as discussed above. 
The previous combination does not explicitly disclose adding acid to contact the hydrocarbons.
However, Merrill teaches that it is well known in the art to contact acidic hydrocarbons with sulfuric acid to remove undesirable compounds, in combination with caustic treatment (page 1, column 1, paragraph 2).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Merrill acid treatment in combination with the process of the previous combination, for obtaining further removal of undesirable compounds.

 
Response to Arguments
Applicant's arguments have been fully considered and addressed by the updated rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mond (GB 556,606) – previously cited, teaches liquid liquid extraction for removing acidic compounds from hydrocarbon using glycerol, ethanol, water, and sodium hydroxide (page 1, lines 12-17, 70-80 and page 4, lines 66-123).  

Poirier (US 5,199,978) – teaches removing acidic compounds from hydrocarbons using ethanol and NaOH.  
Thompson (US 4,510,047) – teaches using reverse osmosis to recover solvents.
Babcock (US 4,673,484) – teaches reverse osmosis to recover alcohol solvents.
Woods (US 2008/0209799) –teaches reverse osmosis to purify glycerol.
Fuqua (US 2,424,158) – teaches removing naphthenic acids from hydrocarbon using ethanol and glycerin solvents.
Pierotti (US 2,360,861) – teaches solvent extraction with ethanol and glycerol.
Varadaraj (US 5,961,821) – teaches reduction of TAN in hydrocarbon oils.
Grosso (US 2008/0314758) – teaches solvent recovery.
Al-Hajji (US 2013/0037448) – teaches reducing total acid number in refinery feedstocks using caustic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771